Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 13 May 1782
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)



The Hague May 13th. 1782
Gentlemen

I have recieved the Letter which You did me the honor to write me on the 11th, of this Month in which You agree to accept the Terms of four and one quarter per Cent for the Remedium and other Charges.
To this I answer, that I understand your meaning to be, to accept of 4 1/4 per Cent for recieving and paying the Money at first, for re­cieving and paying off the annual Interest, and for finally recieving and paying off the Capital, for Brokerage, for the Remedium for the Undertakers and for all other Charges of the Loan. In this Sense I agree, in my Capacity as Agent for negotiating a Loan for the United States that You shall be allowed four and a Quarter per Cent.
As to the other Point, if You will open the Loan for three Millions only at first it would be perhaps better, but whether You open it for three or five, no other Loan in behalf of the United States shall be opened by me without your Consent, or at least without the Consent of two of the three Houses, until it is full, excepting one Case, which is that the Loan in your Hands should linger a long time without filling up, and I should obtain the Warranty of the States General, or of the States of Holland, or of the Regency of Amsterdam, for opening a new Loan, in which Case I should submit the Choice of an House to their H. Mightinesses, to their Noble and Grand Mightinesses, or to the Venerable Magistrates of the City, and in either of these Cases your three Houses will stand as fair to be employed as any other. You may therefore I think confidently affirm in your Prospectus that no other Loan will be opened, until this is full, by me.
You will please to inform Mr. Van Vlooten that I have agreed with You, and that I shall be very glad if he will forthwith engage in the Business with You upon such Terms as You and He shall agree on.

I have the honor to be with great Respect, Gentlemen, your most obedient & most H. Servant.

